DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive.  Additionally, the previous claim set has been deleted; the independent claims of the new claim set are amended from the previous independent claim 1; a new prior art search was conducted due to the RCE and new claims resulting in alternate prior art cited, therefore the arguments are moot.
Arguments about elements of the new claim set will be discussed in the non-final rejection below.
The Examiner acknowledges the cancellation of claims 1-2, 4-7, 9, 12-13, and 16; and new claims 17-31.

Claim Objections
Claims 24 and 31 objected to because of the following informalities:  In Claim 24, line 11, and Claim 31, line 12, a semicolon is needed after “500%”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 23 and 30 recite the limitations “the surface” in --line 3--, and “the upper element” in --line 6--.  There is insufficient antecedent basis for these limitations in these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blot (US5378134), in view of Kiyomi (US20110175262A1).
With respect to claim 17, the prior art of Blot teaches 
1a method of making a part from fiber 2composite by deformation of a thermoplastic semifinished product (Fig. 2, item 6; [Col. 3, lines 18-26]) in 3a membrane press [Col. 3, lines 56-63], the method comprising the steps of: 47placing the semifinished product onto or against the mold 8as a workpiece [Col. 2, lines 3-10]; 9flexibly stretching over the mold an elastic membrane [Col. 4, lines 36-39] to 10form with the mold a closed space containing the semifinished 11product (Fig. 3, item 6).  Bolt teaches applying to the membrane on an opposite face thereof 14turned away from the mold a pressure greater than atmospheric, or superatmospheric, chamber pressure of up to 10 kg/cm^2 to 30 kg/cm^2, or 9.8 bar to 29.4 bar (Fig. 3, item 22; [Col. 5, lines 4-10; Col. 4, lines 34-37]); and 16deforming the semifinished product to form the part by applying the superatmospheric pressure to the opposite face, so that the semifinished product is shaped against the mold [Col. 4, lines 38-39].  A case of prima facie obviousness exists that Blot teaches the instant case’s superatmospheric chamber pressure of “at least 20 bar”, as these pressure ranges overlap.  See MPEP 2144.05.

However, the prior art of Kiyomi teaches a mold that is formed of 5an air-permeable material [Abstract, 0061] having open pores with a pore size of 60.001 mm to 0.4 mm [0015]; and 16deforming the semifinished product to form the part by 17drawing air out of the space through the partially air-permeable 18mold (Fig. 2, item 15) by applying a subatmospheric pressure to the membrane on its 19face turned toward the mold, with the aid of a vacuum bag film or membrane (Fig. 3, item 35) to form a seal above the fiber composite product [0067-0068].  A case of prima facie obviousness exists that Kiyomi teaches the instant case’s open pore size of 60.1 mm to 3 mm, as these ranges overlap.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the lower vacuum mold taught by Kiyomi with all components of Figure 2, into the membrane press taught by Blot in place of the non-porous forming mold and lower platen assembly (Fig. 2, items 2 and 5-11) to obtain the predictable result of a membrane press that forms a composite article over a mold surface by drawing vacuum from within the permeable lower mold, and also by applying superatmospheric pressure onto the membrane from above.  This membrane press taught by Blot, in view of Kiyomi, would serve as an improvement to either membrane press individually.  Kiyomi teaches that the differential pressure of vacuum in the lower mold and atmospheric pressure above the membrane creates the strong adherence of the composite product to the mold surface [0068].  The strength of adhering the article to the mold to properly form a desired product shape would be increased by having a superatmospheric pressure applied above the membrane, as taught by Blot.  Other advantages for the improved membrane press are taught by Kiyomi, where depending on mold and article geometry, the article may not fully adhere around all parts of the mold by vacuum alone; 

With respect to claims 18 and 19, Kiyomi teaches 3heating the semifinished product after 4placement into the press by the heating fluid within temperature control piping (Fig. 3, item 28) that elevates the temperature of the porous mold surface in contact with the semifinished product before and during the deformation [0070-0071].  

1 1 
1 With respect to claim 21, Blot [Col. 1, lines 11-17] and Kiyomi [0123, 0127] both teach using an organic sheet as the semifinished product.  Both teachings use composite sheet materials and are interchangeable. 

- 5 -31317AM05.WPDAtty's 31317Pat. App. 16/066,261 With respect to claim 22, Blot teaches 3a high superatmospheric pressure applied to the opposite face of the 5membrane turned away from the mold.  
Blot is silent on the use of a pump to create the superatmospheric pressure, only teaching the upper mold chamber (Fig. 1, item 22) is connected by a conduit (Fig. 1, item 19) to a source of fluid under pressure [Col. 3, lines 59-61].
However, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that a pump, particularly a type of positive-displacement pump, would be needed to create the pressure of up to thirty times atmospheric pressure taught by Blot.  No other common device could build such high pressures, and pressure built due to expansion from heat is not taught by Blot.

1 With respect to claim 23, Blot teaches  3securing the membrane to a surface of the upper mold [Col. 3, line 61 – Col. 4, line 9]; and either 4stretching the secured membrane over the mold or Ssecuring .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Blot (US5378134), in view of Kiyomi (US20110175262A1), as set forth above in the rejection of claim 17, further in view of Crassous (US20130221583A1).
With respect to claim 20, Blot teaches 3 a fluid medium that applies the superatmospheric 4pressure of at least 20 bar to the opposite face of the membrane [Col. 3, lines 59-61].  
Blot is silent on heating the fluid that applies the superatmospheric 4pressure.  Blot teaches several ways of reducing the heat that the membrane is exposed to, and teaches that exposure to high temperatures over 300°C to the membrane would damage the membrane and prevent its reuse.  Blot teaches a heat screen (Fig. 2, item 24) that shields the membrane from high forming temperatures from the mold [Col. 4, lines 56-60], but it would be prima facie obvious that this heat screen would not be necessary and could be removed if the forming temperature was significantly lower than 300°C due to a reduced curing temperature resin type.  Removing the heat screen would allow heating the composite article through the membrane if the pressurizing fluid was heated.  Blot does not teach away from heating the pressurizing fluid, which can be a liquid [Col. 4, lines 40-42], so long as the temperature obviously does not reach 300°C.
However, the prior art of Crassous teaches a membrane press using a pressurizing fluid with high specific heat in a chamber (Fig. 2, item E) above a sealing membrane (Fig. 2, items F, G) to regulate the temperature of the apparatus, and according to the required forming and curing temperatures, different fluids will be chosen [0023].
.

Claims 24-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Blot (US5378134), in view of Kiyomi (US20110175262A1).
With respect to claim 24, Blot teaches 1a method of making a part from fiber 2composite by deformation of a thermoplastic semifinished product (Fig. 2, item 6; [Col. 3, lines 18-26]) in 3a membrane press [Col. 3, lines 56-63], the method comprising the steps of: 47placing the semifinished product onto or against the mold 8as a workpiece [Col. 2, lines 3-10]; 9flexibly stretching over the mold an elastic membrane [Col. 4, lines 36-39] to 10form with the mold a closed space containing the semifinished 11product (Fig. 3, item 6).  Bolt teaches applying to the membrane on an opposite face thereof 14turned away from the mold a high superatmospheric chamber pressure of up to 10 kg/cm^2 to 30 kg/cm^2, or 9.8 bar to 29.4 bar (Fig. 3, item 22; [Col. 5, lines 4-10; Col. 4, lines 34-37]); and 16deforming the semifinished product to form the part by applying the superatmospheric pressure to the opposite face, so that the semifinished product is shaped against the mold [Col. 4, lines 38-39].  A case of prima facie obviousness exists that Blot teaches the instant case’s superatmospheric chamber pressure of “at least 20 bar”, as these pressure ranges overlap.  See MPEP 2144.05.

Blot is silent on a forming mold that is formed of 5an air-permeable material having open pores; and 16deforming the semifinished product to form the part by 17drawing air out of the space through the partially air-permeable 18mold by applying a subatmospheric pressure to the membrane on its 19face turned toward the mold.
However, Kiyomi teaches a mold that is formed of 5an air-permeable material [Abstract, 0061]; 16deforming the semifinished product to form the part by 17drawing air out of the space through the partially air-permeable 18mold (Fig. 2, item 15) by applying a subatmospheric pressure to the membrane on its 19face turned toward the mold, with the aid of a vacuum bag film or membrane (Fig. 3, item 35) to form a seal above the fiber composite product [0067-0068].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the lower vacuum mold taught by Kiyomi with all components of Figure 2, into the membrane press taught by Blot in place of the non-porous forming mold and lower platen assembly (Fig. 2, items 2 and 5-11) to obtain the predictable result of a membrane press that forms a composite 

With respect to claims 25 and 26, Kiyomi teaches 3heating the semifinished product after 4placement into the press by the heating fluid within temperature control piping (Fig. 3, item 28) that elevates the temperature of the porous mold surface in contact with the semifinished product before and during the deformation [0070-0071].  

1 1 
1 With respect to claim 28, Blot [Col. 1, lines 11-17] and Kiyomi [0123, 0127] both teach using an organic sheet as the semifinished product.  Both teachings use composite sheet materials and are interchangeable. 

- 5 -31317AM05.WPDAtty's 31317Pat. App. 16/066,261 With respect to claim 29, Blot teaches 3a high superatmospheric pressure applied to the opposite face of the 5membrane turned away from the mold.  

However, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that a pump, particularly a type of positive-displacement pump, would be needed to create the pressure of up to thirty times atmospheric pressure taught by Blot.  No other common device could build such high pressures, and pressure built due to expansion from heat is not taught by Blot.

1 With respect to claim 30, Blot teaches  3securing the membrane to a surface of the upper mold [Col. 3, line 61 – Col. 4, line 9]; and either 4stretching the secured membrane over the mold or Ssecuring the membrane in an elastically biased manner on 6the upper element (Figs. 2 and 3, item 16).  Blot clearly shows a stretching of the membrane from Figure 2 to Figure 3 where high pressure is applied above the membrane.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Blot (US5378134), in view of Kiyomi (US20110175262A1), as set forth above in the rejection of claim 24, further in view of Crassous (US20130221583A1).
With respect to claim 27, Blot teaches 3 a fluid medium that applies the superatmospheric 4pressure of at least 20 bar to the opposite face of the membrane [Col. 3, lines 59-61].  
Blot is silent on heating the fluid that applies the superatmospheric 4pressure.  Blot teaches several ways of reducing the heat that the membrane is exposed to, and teaches that exposure to high temperatures over 300°C to the membrane would damage the membrane and prevent its reuse.  Blot teaches a heat screen (Fig. 2, item 24) that shields the membrane from high forming temperatures from the mold [Col. 4, lines 56-60], but it would be prima facie obvious that this heat screen would not be necessary and could be removed if the forming temperature was significantly lower than 300°C due to a 
However, the prior art of Crassous teaches a membrane press using a pressurizing fluid with high specific heat in a chamber (Fig. 2, item E) above a sealing membrane (Fig. 2, items F, G) to regulate the temperature of the apparatus, and according to the required forming and curing temperatures, different fluids will be chosen [0023].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of heating the pressurizing fluid in contact with the membrane to regulate the temperature of the article through the membrane, taught by Crassous, to improve the composite article-forming membrane press method taught by Blot, in view of Kiyomi in the same way.  If the forming temperature was lower than 300C, then a heat screen would not be necessary, and a temperature-controllable pressurizing fluid would allow the membrane press taught by Blot, in view of Kiyomi, to regulate the temperature of the article, and heat the article from the mold side and the membrane side, which could reduce processing times.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Blot (US5378134), in view of Kiyomi (US20110175262A1).
With respect to claim 31, Blot teaches 1a method of making a part from fiber 2composite by deformation of a thermoplastic semifinished product (Fig. 2, item 6; [Col. 3, lines 18-26]) in 3a membrane press [Col. 3, lines 56-63], the method comprising the steps of: 47placing the semifinished product onto or against the mold 8as a workpiece [Col. 2, lines 3-10]; 9flexibly stretching over the mold an elastic membrane [Col. 4, lines 36-39] to 10form with the mold a closed space containing the semifinished 
Blot does not explicitly teach the membrane having a stretch-to-break of at least 500%- 6 -31317AM05.WPDAtty's 31317Pat. App. 16/066,261; but instead states an objective of the invention is to address that no material is currently available that is re-usable and capable of stretching by 500% [Col. 1, lines 55-60] at a high forming temperature range of 300°C to 400°C.  Blot teaches that the membrane is protected from these high temperatures by integrating the heating means within the forming mold (Fig. 2, item 9; [Col. 3, lines 36-46]) and placing a heat screen between the semifinished product and the membrane (Fig. 2, item 24); and due to this membrane life is extended [Col. 2, lines 20-26; Col. 4, lines 56-63].  By Blot teaching reducing heat exposure to the membrane, and explicitly solving the objective of creating a method where a membrane is re-usable at a high forming temperature range of 300°C to 400°C, it is prima facie obvious that one skilled in the art would reasonably be expected to draw therefrom that Blot also implicitly teaches the membrane is capable of stretching by 500%.  See MPEP 2144.01.
Blot is silent on a forming mold that is formed of 5an air-permeable material having open pores; and 16deforming the semifinished product to form the part by 17drawing air out of the space through the partially air-permeable 18mold by applying a subatmospheric pressure to the membrane on its 19face turned toward the mold.
However, Kiyomi teaches a mold that is formed of 5an air-permeable material [Abstract, 0061] having open pores with a pore size of 60.001 mm to 0.4 mm [0015]; and 16deforming the semifinished 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the lower vacuum mold taught by Kiyomi with all components of Figure 2, into the membrane press taught by Blot in place of the non-porous forming mold and lower platen assembly (Fig. 2, items 2 and 5-11) to obtain the predictable result of a membrane press that forms a composite article over a mold surface by drawing vacuum from within the permeable lower mold, and also by applying superatmospheric pressure onto the membrane from above.  This membrane press taught by Blot, in view of Kiyomi, would serve as an improvement to either membrane press individually.  Kiyomi teaches that the differential pressure of vacuum in the lower mold and atmospheric pressure above the membrane creates the strong adherence of the composite product to the mold surface [0068].  The strength of adhering the article to the mold to properly form a desired product shape would be increased by having a superatmospheric pressure applied above the membrane, as taught by Blot.  Other advantages for the improved membrane press are taught by Kiyomi, where depending on mold and article geometry, the article may not fully adhere around all parts of the mold by vacuum alone; Kiyomi teaches a caul wood pattern as needed between the article and the membrane to remedy this [0069], but the high superatmospheric pressure above the membrane taught by Blot would also overcome this issue.  Kiyomi teaches that having a porous mold is further advantageous, since a superatmospheric pressure can be applied through the mold in order to release the composite product from around the mold after thermoforming [0075].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742